DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1, 2, 4, 6, 7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kawashima (JP200241277A).
 	With respect to claims 1, 2 Kawashima describes a method for removing resist comprising: supplying a processing solution of sulfuric acid onto a substrate in a resist removal tank 2, irradiating the sulfuric on the upper surface of the substrate with a plasma of oxygen at atmospheric pressure (para 29-33 of the translation).  
 	The resist is removed after used as a mask for etching the substrate, which would provide features on the substrate surface with different height and the sulfuric acid on the substrate surface is being stirred and circulate (para 2, 10, 32).  The circulated and stirred solution with the substrate having features after etching with different heights would provide sulfuric acid across the surface with different thicknesses.  Since the irradiation is processed across the substrate as described above, this would provide claimed the plasma processing the liquid film having a first thickness which is smaller than second thickness on the upper surface of the substrate.  See MPEP 2111 claim interpretation; broadest reasonable interpretation.
 	With respect to claims 4, 6, 7 since the whole surface is being processed, it would include all regions on the upper surface including any first and second regions that partially overlaps.
Claim(s) 1, 2, 4, 6, 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Horikoshi et al. (US 2021/0086238).
The applied reference has a common inventors and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
 	With respect to claims 1, 2 Horikoshi describes a method for removing resist comprising: providing a processing liquid film of sulfuric acid onto an upper surface of a substrate; plasma processing the sulfuric film at atmospheric pressure (abs. para 7, 8, 29).  
 	Figures 3 and 4 shows the sulfuric acid is provided with the rotation of the substrate and the sulfuric acid nozzle 20 moves across the substrate surface, this would provide a film of sulfuric acid with different thickness across the surface or regions as the liquid film would be thickness at the position where it is supplied and thinned out as the substrate is rotated.  The plasma 30 irradiates would irradiate all regions of the substrate including regions with various thickness of the sulfuric film as it moves across the substrate, which is also being rotated (para 31-33, 39, 43).
 	With respect to claims 4, 6, 7 since the whole surface is being processed, it would include all regions on the upper surface including any first and second regions that partially overlaps.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawashima as applied to claim 1 above.
With respect to claims 8 and 9, Kawashima doesn’t describe that the sulfuric acid with the first thickness is processed after or before the sulfuric acid with the second thickness.  However, he teaches that the irradiation of the sulfuric acid on the upper surface is performed as needed on the basis of the measurement result in the liquid composition monitoring unit (para 44).  Therefore, it would have been obvious for one skill in the art to perform plasma processing several times during the resist removing process in order to control the sulfuric acid concentration (para 44).  With these regions with different thicknesses of sulfuric acid being irradiated several times and one after another, this would provide claimed where the sulfuric acid with the first thickness is executed with the plasma processing after or before executing the sulfuric acid with the second thickness.  See MPEP 2111 claim interpretation; broadest reasonable interpretation.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawashima or Horikoshi as applied to claim 4 above, and further in view of Kim (KR 20100074673A).
With respect to claim 5, Kawashima and Horikoshi are silent about the photoresist pattern has a higher density in the first region than those in the second region.  However, the resist pattern density would have different density across the substrate surface as shown here by Kim in providing different types of devices such as a memory cell arrays (pages 1, 4 of the translation).  Therefore, it would have been obvious for one skill in the art before the effective filing date of the invention to provide resist pattern with various density in order to provide a desired structure with expected results.
Claims 8, 9 is/are rejected under 35 U.S.C. 103 as being obvious over Horikoshi as applied to claim 1 above.
The applied reference has a common inventors and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
With respect to claims 8 and 9, Horikoshi doesn’t describe that sulfuric acid film with first smaller thickness (compare to the second thickness) is processed with the plasma before or after the sulfuric film with the second higher thickness.  However, as shown in fig. 4, 9-11 where the whole substrate surface with various thickness of the sulfuric film thereon is processed with the plasma by independently moving the plasma source 30B, nozzle 20B and rotating the substrate, it would have been obvious for one skill in the art that any region can be processed first or after as long as the resist needs to be removed from that region with expected results.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim 3, the applied prior art doesn’t describe that the first thickness is 0.1 mm or more and less than 0.25 mm and the second thickness is 0.35 or more and 2 mm or less.  Horikoshi teaches that the thickness of the liquid film formed on the surface is in a range of 0.3 to 2.0 mm and may be about 1 mm (para 37).  Therefore, he fails to suggest a process includes the step of plasma processing on a thickness of the sulfuric acid of 0.1 mm or more and less than 0.25 mm is being plasma processed during the process.  Kawashima doesn’t disclose any thickness of the liquid sulfuric acid film formed on the surface.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY VU NGUYEN DEO whose telephone number is (571)272-1462. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parvis Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUY VU N DEO/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        



9/8/2022